



smallhiresa78.jpg [smallhiresa78.jpg]
2020 Performance Share Grant Terms and Conditions
Pursuant to the Brunswick Corporation 2014 Stock Incentive Plan (the “Plan”)


Purpose
To provide incentives to (i) support the execution of Brunswick Corporation’s
business strategies and (ii) more closely align the interests of the award
recipient with those of Brunswick Corporation’s stockholders. Any capitalized
terms used but not defined herein shall have the meaning given to such terms in
the Plan.
Grant Date
_______ __, 2020
Performance Shares
Shares of Brunswick Corporation (“Brunswick”) common stock (“Common Stock”)
where the number of shares of Common Stock delivered is based on attainment of
Performance Criteria set forth herein. Shares of Common Stock subject to this
Grant shall be referred to herein as “Performance Shares.”
Target Award
[_______] is the target number of Performance Shares with respect to which the
Performance Criteria set forth below shall apply.
 
Performance Period
For purposes of these Terms and Conditions, “Performance Period” shall mean the
three-year performance period commencing January 1, 2020 and ending December 31,
2022.
Performance Criteria
* CFROI: 75% of the Performance Shares shall be earned, if at all, based on the
three-year average of Brunswick's annual CFROI, as defined in Appendix A
attached hereto, with payout between 0% and 200% of such percentage of the
target number of Performance Shares, based solely on CFROI performance over the
Performance Period, as set forth in Appendix A attached hereto.


* Operating Margin: 25% of the Performance Shares shall be earned, if at all,
based on the three-year average of Brunswick's annual Operating Margin, as
defined in Appendix A attached hereto, with payout between 0% and 200% of such
percentage of the target number of Performance Shares, based solely on Operating
Margin performance over the Performance Period, as set forth in Appendix A
attached hereto.
Vesting Upon Death, Permanent Disability or Retirement (as defined below)
In the case of a termination of employment (other than for Cause (as defined
below)) on or after the first anniversary of the beginning of the Performance
Period and prior to a Change in Control due to (i) death, (ii) Permanent
Disability (as defined below) or (iii) Retirement (as defined below), the
Grantee or his or her estate or personal representative shall receive the award,
calculated as if the Grantee had remained employed throughout the entire
Performance Period and based on actual CFROI and Operating Margin Performance.
The Performance Shares shall be distributed to the Grantee in accordance with
the terms of this award under "Timing of Distribution."


In the case of a termination of employment (other than for Cause) prior to the
first anniversary of the beginning of the Performance Period and prior to a
Change in Control due to (i) death, (ii) Permanent Disability or (iii)
Retirement, a pro-rata portion of the award will be distributed to the Grantee
or his or her estate or personal representative in accordance with the terms of
this award under "Timing of Distribution." For purposes of the foregoing
sentence, a "pro-rata portion" will mean the product of (x) the number of
Performance Shares that would otherwise be paid out at the end of the
Performance Period based on actual CFROI and Operating Margin Performance and
(y) a fraction, the numerator of which is the number of days that have elapsed
since the beginning of the Performance Period through the date of termination of
the Grantee's employment, and the denominator of which is 365. All remaining
Performance Shares shall be forfeited.
The Performance Shares shall be forfeited in their entirety upon any termination
for Cause, even if the Grantee would otherwise be eligible for Retirement.






--------------------------------------------------------------------------------





Prorated Vesting Upon Involuntary Termination Without Cause
If the Grantee’s employment is terminated by Brunswick for a reason other than
Cause or Permanent Disability, and the Grantee is not eligible for Retirement, a
pro-rata portion of the award will be vested as of the date of such termination
of employment and be distributed following the end of the Performance Period,
subject to certification in writing of Brunswick’s attainment of the Performance
Criteria, as described under “Timing of Distribution” . For purposes of the
foregoing sentence, a “pro-rata portion” will mean the product of (x) the number
of Performance Shares that would otherwise be paid out at the end of the
Performance Period based on actual CFROI and Operating Margin Performance and
(y) a fraction, the numerator of which is the number of days that have elapsed
since the beginning of the Performance Period through the date of termination of
the Grantee’s employment, and the denominator of which is 1,095. All remaining
Performance Shares shall be forfeited.
Other Terminations of Employment
The Performance Shares shall be forfeited in their entirety in the event the
Grantee's employment terminates prior to the end of the Performance Period and
prior to a Change in Control for a reason other than death, Permanent Disability
(as defined below), Retirement or a termination by Brunswick for a reason other
than Cause.
Change in Control
In the event of a Change in Control prior to the end of the Performance Period,
the Performance Criteria shall be deemed to be achieved at target (and the
remainder of the award shall be forfeited) and:


If the award is effectively assumed or continued by the surviving or acquiring
corporation and the Grantee remains continuously employed through the last day
of the Performance Period, then the Performance Shares shall be distributed to
Grantee in accordance with the terms of the award under "Timing of
Distribution," provided that:
In the event of Grantee’s termination of employment (other than for Cause) (i)
due to death or Permanent Disability, (ii) Retirement, or (iii) by Brunswick
without Cause or by the Grantee for Good Reason (as defined below), the vested
portion of the award shall be distributed to the Grantee or his or her estate or
personal representative within thirty (30) days following Grantee’s death or
termination of employment (or, in the case of termination due to death,
Permanent Disability or Retirement that had occurred prior to the Change in
Control, within 30 days following the Change in Control to the extent permitted
by Internal Revenue Code Section 409A); provided, however, that if the award is
considered "nonqualified deferred compensation" and (x) the Change in Control
was not a "change in control event" within the meaning of Internal Revenue Code
Section 409A or (y) the termination of employment occurred more than two years
following the occurrence of such "change in control event," then the vested
portion of the award shall be distributed to Grantee in accordance with the
terms of this award under "Timing of Distribution."
       If the award is not effectively assumed or continued by the surviving or
acquiring corporation, then the vested portion of the award shall be distributed
within thirty (30) days of such Change in Control; provided, however, if the
award is considered "nonqualified deferred compensation" within the meaning of
Internal Revenue Code Section 409A with respect to the Grantee and the Change in
Control was not a "change in control event" within the meaning of Internal
Revenue Code Section 409A or to the extent distribution would be impermissible
under Internal Revenue Code Section 409A, then the vested portion of the award
shall be distributed to Grantee in accordance with the terms of this award under
"Timing of Distribution."


Determinations as to whether the award has been effectively assumed or continued
by the surviving or acquiring corporation shall be made by the Human Resources
and Compensation Committee, as constituted prior to the Change in Control.


The Performance Shares shall be forfeited in their entirety upon any termination
for Cause, even if the Grantee would otherwise be eligible for Retirement.








--------------------------------------------------------------------------------





Timing of Distribution
Except as otherwise provided for herein, shares of Common Stock shall be
delivered to the Grantee in settlement of the award within 60 days after the end
of the Performance Period, subject to certification in writing of Brunswick’s
attainment of the Performance Criteria.


If you are a “specified employee” (as such term is defined under Internal
Revenue Code Section 409A) as of the date of your “separation from service” (as
such term is defined under Internal Revenue Code Section 409A), then to the
extent any amount to be distributed in connection with the settlement of the
award is payable upon the Grantee’s “separation from service” and constitutes
the payment of nonqualified deferred compensation, within the meaning of
Internal Revenue Code Section 409A, the distribution will not be made before 6
months after separation from service (or, if earlier, death).


In all cases, fractional shares shall be rounded down to the nearest whole
share.
Tax Withholding
Tax withholding liability (to meet required FICA, Federal, state, and local
withholding) must be paid via share reduction upon distribution.
Form of Distribution
Shares will be deposited to your brokerage account on record with Brunswick’s
stock plan administrator.






--------------------------------------------------------------------------------





Definitions
“Cause” shall mean willful misconduct in the performance of duties.


“Good Reason” shall have the meaning set forth in the employment agreement, if
any, between the Grantee and Brunswick as in effect on the Grant Date, provided
that if the Grantee is not a party to an employment agreement that contains such
definition, then Good Reason means the occurrence of any of the following events
without the Grantee’s express written consent: (a) a material breach by
Brunswick of any provision of this agreement; (b) Brunswick’s failure to pay any
portion of Grantee’s compensation when due or to include Grantee in any bonus or
incentive plan that applies to similarly situated employees of Brunswick; (c)
Brunswick’s failure to provide, or continue to provide, Grantee with either the
perquisites or employee health and welfare benefits (including, without
limitation, life insurance, medical, dental, vision, long-term disability and
similar benefits), generally provided to similarly situated employees of
Brunswick; (d) a Reduction in Authority or Responsibility of the Grantee (as
defined below); (e) a Reduction in Compensation (as defined below); or (f) a
Business Relocation Beyond a Reasonable Commuting Distance (as defined below;
provided, however, that the occurrence of any such condition shall not
constitute Good Reason unless (x) the Grantee provides written notice to
Brunswick of the existence of such condition not later than 60 days after the
Grantee knows or reasonably should know of the existence of such condition, (y)
Brunswick fails to remedy such condition within 30 days after receipt of such
notice and (z) Grantee resigns due to the existence of such condition within 60
days after the expiration of the remedial period described in clause (y) hereof.


* Whether a Reduction in Authority or Responsibility of the Grantee has occurred
shall be determined in accordance with the criteria set forth below in the
definition of Reduction in Authority or Responsibility; provided, however, that
(A) a change in the Grantee’s reporting relationship to another employee who is
within the same reporting level (as that term is used in Brunswick’s Delegation
of Authority Policy or any successor policy); or (B) a reduction in the
Grantee’s business unit’s budget or a reduction in the Grantee’s business unit’s
head count or number of direct reports, by themselves, shall not constitute Good
Reason.


* "Reduction in Authority or Responsibility" shall mean the assignment to the
Grantee of any duties that are materially inconsistent in any respect with the
Grantee’s position (which may include status, offices, titles, and reporting
requirements), authority, duties, or responsibilities as in effect immediately
prior to such assignment. It is intended by this definition that a Change in
Control by itself, absent a Reduction in Authority or Responsibility as
described above, will not constitute Good Reason.


* "Reduction in Compensation" shall mean (i) a reduction in the Grantee’s total
annual compensation (defined as the sum of the Grantee’s base salary and target
annual bonus) for any calendar or fiscal year, as applicable, to an amount that
is less than the Grantee’s total annual compensation in effect immediately prior
to such reduction, (ii) the elimination of any Brunswick incentive compensation
plan in which Grantee is a participant without the adoption of a substantially
comparable replacement plan, or (iii) the failure to provide the Grantee with
equity compensation opportunities or long-term cash incentive compensation
opportunities that have a value that is substantially comparable to the value of
the equity compensation opportunities provided to the Grantee immediately prior
to the Change in Control.








--------------------------------------------------------------------------------





Definitions
* "Business Relocation Beyond a Reasonable Commuting Distance" shall mean that,
as a result of either a relocation of Brunswick or a reassignment of the
Grantee, a change occurs in the Grantee’s principal work location to a location
that (i) is more than fifty (50) highway miles from the Grantee’s principal work
location immediately prior to the relocation, and (ii) increases the Grantee’s
commuting distance in highway mileage.


“Permanent Disability” means the inability, by reason of a medically
determinable physical or mental impairment, to engage in any substantial gainful
activity, which condition, in the opinion of a physician selected by the
Committee, is expected to have a duration of not less than 120 days.


“Retirement” shall mean that the Grantee’s employment terminates for a reason
other than Cause on or after the date on which either (i) the Grantee has either
attained age 62, provided that for purposes of age 62, participant must have at
least 3 years of continuous service from their latest hire date or (ii) the sum
of the Grantee’s age plus years of continuous service from his or her latest
hire date equals 70 or more. Notwithstanding anything to the contrary in these
terms and conditions, for purposes of applying the favorable Retirement vesting
terms set forth herein to grants made to residents of the European Union, the
Grantee shall be deemed to be eligible for Retirement if, and only if, the
Grantee has attained the retirement date specified in the retirement plan in
which such Grantee participates.
Additional Terms and Conditions
This award is subject to the terms of the Plan. The Plan and these Terms and
Conditions together constitute the entire agreement of the parties with respect
to the subject matter specifically addressed herein. To the extent any provision
herein conflicts with the Plan, the Plan shall govern. The Human Resources and
Compensation Committee of the Board administers the Plan. The Committee may
interpret the Plan and adopt, amend and rescind administrative guidelines and
other rules as deemed appropriate. Committee determinations are conclusive and
binding on all interested parties.


This award and any shares delivered pursuant to this award are subject to
forfeiture, recovery by Brunswick or other action pursuant to any clawback or
recoupment policy which Brunswick may adopt from time to time, including without
limitation any such policy which Brunswick may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or as otherwise required by law.


To the extent permitted by applicable law, Brunswick shall have the right to
offset from any amount distributable hereunder any amount that the Grantee owes
to Brunswick or any affiliate thereof without the consent of the Grantee (or his
or her beneficiary, in the event of the Grantee’s death).


The grant of this award does not guarantee the Grantee the right to or
expectation of any future awards under the Plan or any future incentive plan
adopted by Brunswick, and the value of the Performance Shares is not part of his
or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or other similar employee benefit.


The Plan may be amended, suspended or terminated at any time. The Plan, these
Terms and Conditions, and the Performance Shares will be governed by the laws of
the State of Illinois, without regard to the conflict of law provisions of any
jurisdiction.
















--------------------------------------------------------------------------------





2020 Performance Share Grant
Appendix A - Performance Criteria


Annual Cash Flow Return on Investment (CFROI): Applicable to 75% of Performance
Shares


CFROI defined as Adjusted Free Cash Flow divided by Operating Capital Employed.


Adjusted Free Cash Flow is defined as Free Cash Flow consistent with the
external reporting definition excluding the impact of cash tax payments or
refunds.


Operating Capital Employed defined as total assets less current liabilities
excluding cash, debt, tax balances and lease assets and liabilities related to
ASC 842. Operating Capital Employed will be calculated on a two point basis.


Adjusted Free Cash Flow and Operating Capital Employed will be adjusted for the
following variances from plan:
* Acquisition/sale of “strategic” assets (e.g., transformational or material
acquisitions) not contemplated in the plan;
* Restructuring, integration, and exit activities;
* Impact of unplanned financing arrangements (including debt issuance,
off-balance sheet leasing and factoring);
* Impact of change in accounting standards; and
* Executive deferred compensation payouts not included in plan.


Performance results may be adjusted, as appropriate, for extraordinary or
unanticipated items.
 
Payout as a % of Target (1)
2019 - 2021 Average
Threshold
0%
XX.X%
Target
100%
YY.Y%
Maximum
200%
ZZ.Z%








--------------------------------------------------------------------------------





Annual Operating Margin: Applicable to 25%
of Performance Shares


Operating Margin defined as Operating Earnings (ex. items) divided by Sales.


Operating Earnings and Sales are consistent with reporting definitions.


Operating Earnings (on an ex. items basis) and Sales will be adjusted for the
following variances from plan:
* Acquisition/sale of “strategic” assets (e.g., transformational or material
acquisitions) not contemplated in the plan;
* Restructuring, exit, integration and impairment activities;
* Impact of any “unusual in nature” or “infrequently occurring” charges or
impacts related to changes in accounting principles;
* Impact of unplanned financing arrangements (including debt issuance,
off-balance sheet leasing and factoring).


Performance results may be adjusted, as appropriate, for extraordinary or
unanticipated items.
 
Payout as a % of Target (1)
2019 - 2021 Average
Threshold
0%
X.X%
Target
100%
Y.Y%
Maximum
200%
Z.Z%



(1) If performance is between the threshold and maximum levels set forth above,
then the payout as a percentage of target shall be interpolated appropriately.
No payout below threshold.


* * * * *


Nothing contained in these Terms and Conditions or the Plan constitutes or is
intended to create a contract of continued employment. Employment is at-will and
may be terminated by either the employee or Brunswick (including affiliates) for
any reason at any time.


For questions and or a copy of the Prospectus, please contact:    
Ed Dabrowski
Brunswick Corporation
26125 N. Riverwoods Blvd.
Suite 500
Mettawa, Illinois 60045
847-735-4082
edward.dabrowski@brunswick.com







